122 Ga. App. 727 (1970)
178 S.E.2d 693
LOFTON
v.
THE STATE.
45695.
Court of Appeals of Georgia.
Submitted October 7, 1970.
Decided October 30, 1970.
Robert D. Peckham, Foy S. Horne, Jr., for appellant.
Thomas W. Ridgway, District Attorney, John T. Strauss, for appellee.
EVANS, Judge.
During the early morning hours of January 8, 1970, the police officers of the City of Athens were alerted to the suspicious activities of a dark-colored Mustang automobile with two and possibly three colored males cruising through the parking lots of several motels in that city. The police had received a report of an attempted robbery of one of the motels by a Negro male armed with a single shot shotgun with stocking *728 over his head, and had also received a report of an armed robbery of a service station by three masked and armed Negro males. Said police did not commit an illegal search and seizure or arrest without probable cause as to the suspect Lofton, whom they knew and recognized as a passenger in a dark-colored Mustang, cruising the streets of Athens with the occupants acting very suspiciously, peering through the rear window at the police, and seemingly trying to hide something. The car was stopped by the police officers, and in looking into the car for the purpose of self-protection, with the aid of a flashlight, the officers saw a shotgun and rifle lying on the floor of the car, and they saw a coat and a stocking mask on the back seat. A second mask was seen on the front seat when the occupants were ordered out of the car. Based on the description of the robbers, and finding the clothes, number of men, race, size, facial defect, limp and light-colored coat of appellant Lofton, including the weapons and the mask, the appellant and others were placed under arrest for the armed robbery at the service station. The court did not err in refusing to suppress the evidence here. See Rios v. United States, 364 U.S. 253 (80 SC 1431, 4 LE2d 1688); Terry v. Ohio, 392 U.S. 1, 26 (88 SC 1868, 20 LE2d 889); Clements v. State, 226 Ga. 66 (172 SE2d 600); Mitchell v. State, 226 Ga. 450, 453 (175 SE2d 545); Thompson v. State, 4 Ga. App. 649, 652 (62 S.E. 99); Jackson v. State, 108 Ga. App. 529 (133 SE2d 436); Green v. State, 110 Ga. App. 346 (138 SE2d 589); Richardson v. State, 113 Ga. App. 163 (147 SE2d 653); Peters v. State, 114 Ga. App. 595 (152 SE2d 647); Tanner v. State, 114 Ga. App. 35 (150 SE2d 189).
Judgment affirmed. Hall, P. J., and Deen, J., concur.